Citation Nr: 0020919	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  The record also shows that the veteran had 
various periods of active duty for training and inactive duty 
with the Army National Guard from February 1958 to February 
1961, and with the Army Reserve from June 1974 to June 1993.  
Information from the U.S Army Reserve Personnel Center 
indicated that from 1958 to 1993 the veteran annually earned 
"Active Duty Points" from no points to 48 points with most 
years in the range of 10 to 20 points.  He also accumulated 
"Inactive Duty Points" ranging from no points to 66 points.  
There was no indication that he was on active duty at any 
point from 1974 to 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision that denied 
the veteran's claim of service connection for bilateral 
hearing loss as not well grounded.


FINDING OF FACT

There is no competent evidence of a nexus between current 
bilateral hearing loss and the veteran's service.


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
hearing loss is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he was exposed to a high level of 
noise when in service in the Army Reserve from 1974 to 
retirement when working around 81 millimeter mortars, heavy 
trucks and tractor-trailers.  He also contends that he was 
not provided hearing protection during that time.  He 
requests service connection for his current severe bilateral 
hearing loss.   

A service separation examination dated in February 1955 noted 
that hearing in both of the veteran's ears was 15/15 (normal) 
during whispered and spoken voice testing.  

A medical examination for enlistment in the Army Reserve in 
May 1974 noted that hearing in both of the veteran's ears was 
15/15 (normal) during whispered voice testing.

A medical examination for retention in the Army Reserve was 
conducted in April 1978.  Pure tone audiometric thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
21
30
39
39
49
LEFT
18
28
40
48
55

A quadrennial examination for retention in the Army Reserve 
was conducted in July 1982.  Pure tone audiometric 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
45
55
LEFT
15
15
55
55
55

The veteran was diagnosed with bilateral high frequency 
hearing loss.  

A Reserve quadrennial examination was conducted in May 1986.  
Pure tone audiometric thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
15
25
50
55
30
LEFT
15
15
30
65
70
20

The veteran was diagnosed with bilateral high frequency 
hearing loss in two frequencies.  

A Reserve quadrennial examination was conducted in July 1990.  
Pure tone audiometric thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
15
30
70
60
65
LEFT
30
20
60
60
70
85

The veteran was diagnosed with severe high frequency hearing 
loss.

Subsequent VA audiological examinations noted that the 
veteran was given hearing aids in November 1996.  

Service connection may be established for disability 
resulting from personal injury incurred or aggravated while 
on active military, naval, or air service. Active military, 
naval, or air service includes active duty, any period of 
active duty for training during which the veteran was 
disabled or died from a disease or injury, or inactive duty 
training during which the veteran was disabled or died from 
an injury incurred or aggravated in the line of duty. 38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In order for a claim for service connection to be well- 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in- 
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease. Epps 
v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also accepts as credible the veteran's assertions 
that he was exposed to noise including artillery fire during 
his service especially during his reserve service from 1974 
to 1993.  However, it must be recognized that during the 
period of the veteran's reserve service from 1974 to 1993, he 
was not serving full time but rather on a part time basis, 
that is, from 2 to 3 weeks a year.  Those facts 
notwithstanding, there simply is no competent evidence to 
indicate that the veteran's current bilateral hearing loss, 
first noted on medical examination in 1978, is related to 
inservice noise exposure especially during the veteran's 
service from 1974 to 1993.  As a layperson without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter, (here, medical causation); 
hence, his contentions in this regard have no probative 
value.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  A 
claim must be supported by evidence and sound medical 
principles, not just assertions. See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In the absence of evidence of a well-grounded claim, VA is 
under no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).

Finally, the Board notes that as the RO denied the claim for 
bilateral hearing loss on the same basis as the Board has 
denied the claim as not well grounded (i.e., the absence of 
competent evidence of a nexus between current hearing loss 
and service), the duty to inform him of the evidence needed 
to support his claim has been met.  See 38 U.S.C.A. § 
5103(a); Robinette.


ORDER

In the absence of evidence of a well-grounded claim, the 
claim for service connection for bilateral hearing loss must 
be denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

